EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Iannitelli (Reg. No. 55,291) on 9/1/2022.

The application has been amended as follows: 
IN THE CLAIMS

Claim 3 (Amended) 
A control system for the regeneration of a particle filter in an exhaust gas flow of an internal combustion engine of a hybrid vehicle having an electric machine, the control system comprising: 
a particle filter; 
a temperature sensor arranged in a region of the particle filter; and 
a controller programmed to: 
determine a temperature difference between a setpoint temperature for the regeneration of the particle filter and an actual temperature of the particle filter measured by the temperature sensor; 
calculate a power output difference for the internal combustion engine to be applied based at least in part on the temperature difference; and 
switch the electric machine to a generator mode, so that the increase in a load on the internal combustion engine causes the actual temperature of the particle filter to increase by the temperature difference,
wherein, if the setpoint temperature for the regeneration of the particle filter is reached or exceeded and the electric machine can provide the entire requested torque, the controller operates the internal combustion engine in an overrun mode or in a stationary mode, and 
wherein, if a new actual temperature resulting from increasing the load of the internal combustion engine is below the setpoint temperature, the controller: 
determines a resulting power output from a resulting temperature difference between the setpoint temperature and the new actual temperature of the particle filter; 
ends the overrun mode or the stationary mode of the internal combustion engine; and 
switches the electric machine to a generator mode, so that the increase in the load on the internal combustion engine increases the actual temperature of the particle filter by the resulting temperature difference.

In Claim 10 line 9, after "output of" delete "the" and insert --a--.
In Claim 15 line 2, after "applied to" delete "the" and insert --a--.
In Claim 15 line 2, after "and/or" delete "the" and insert --a--.

Claims 12-14 and 17-18 are now canceled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
claims 1, 9 and 10 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. Applicant’s arguments and interpretations present in pages 8-11 of the Applicant Arguments/Remarks (dated 6/20/22) were persuasive. 
Furthermore, Opris (PUB No. US 2006/0168951 A1), which is considered the closest prior art of record, Opris teaches to calculate the temperature difference of the DPF from current temperature to the regeneration temperature and determine the difference between the power generated by engine and the power used to handle the load on engine 12 to determine the amount of power available from engine for regeneration of exhaust element. However Opris does not teach to “wherein, if the setpoint temperature for the regeneration of the particle filter is reached or exceeded and the electric machine can provide the entire requested torque, the controller operates the internal combustion engine in an overrun mode or in a stationary mode, and wherein, if a new actual temperature resulting from increasing the load of the internal combustion engine is below the setpoint temperature, the controller: determines a resulting power output from a resulting temperature difference between the setpoint temperature and the new actual temperature of the particle filter; ends the overrun mode or the stationary mode of the internal combustion engine; and switches the electric machine to a generator mode, so that the increase in the load on the internal combustion engine increases the actual temperature of the particle filter by the resulting temperature difference” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3;
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first heat source” in claims 1, 4, 9-10, 15 and “second heat source” in claims 2, 4, 9 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 1, 2022